TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00045-CR


NO. 03-97-00046-CR






Patrick Bernard Coffield, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 44,406 & 44,407, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING






PER CURIAM


	These are appeals from judgments of conviction for robbery and indecency with a child. 
Sentence was imposed in these causes on October 7, 1994.  Notice of appeal was filed over two years
late, on December 23, 1996.  Tex. R. App. P. 41(b)(1).  Without a timely filed notice of appeal, this Court
is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96 (Tex. Crim. App. 1988). We lack jurisdiction to dispose of the purported appeals in any
manner other than by dismissing them for want of jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex.
Crim. App. 1996).

	The appeals are dismissed.


Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:   February 27, 1997

Do Not Publish